Per Curiam.
This was a suit by the administrator of Jacob Abnet against Henry Abnet, upon a written agreement, by which Henry had agreed to support Jacob and his wife, in consideration that Jacob devised his farm to Henry. It was alleged for breach that Henry failed to support Jacob and his wife.
Henry answered, that after the making of the agreement sued on, the parties thereto made a new agreement, which was to take the place of the former, by which he was to be a tenant upon the farm upon certain terms, rendering to Jacob a certain share of the produce of it.
Replication in denial.
Trial by jury; judgment for the defendant.
The evidence is upon the record.
Without stating other grounds upon which we might be compelled to affirm the judgment below, it is sufficient to state that the evidence fully sustained the issue made on the part of the defendant.
It is proved that Jacob and his wife resided on the farm with Henry, and were more than supported from it; that the crops raised on it were annually divided; that Jacob had a handsome surplus on hand at his death; and that he lived independently. He worked on the farm, but of his free choice, and, doubtless, for his physical comfort and health.
■pp'. March, for the appellant.
The judgment is affirmed with costs.